UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA §
v. : EP-19-CR-01259-DCG-1
GABRIELA ALICIA PEREZ | :
ORDER

 

Presently before the Court is Defendant Gabriela Alicia Perez’ “Motion to Suppress
Evidence” (ECF No. 38) filed on May 4, 2019. On May 29, 2019, the Court held an evidentiary
hearing on the Motion where the parties presented their evidence and arguments. See ECF No.
45. For the reasons that follow, the Court GRANTS IN PART AND DENIES IN PART
Defendant’s Motion.

I. BACKGROUND

On March 27, 2019, Texas Department of Public Safety Trooper Jesus Rios (“Officer
Rios”) conducted a traffic stop on Defendant’s 2008 Buick Enclave SUV on Interstate 10 (“I-
10”). Mot. at 1; Resp. at 1, ECF No. 41. Officer Rios’ reason for conducting the traffic stop was
his observation that the middle passenger in the third row was not wearing a seatbelt. Resp. at 1.
After approaching the vehicle; informing Defendant, the driver, of the reason for the traffic stop,
and asking her for her driver’s license and vehicle proof of financial responsibility; Officer Rios
observed a female in the front-right passenger seat, two children in the second-row seat, and
three male passengers not wearing seatbelts in the third-row seat. Jd. at 2. Officer Rios asked
the three men for identification, but they did not respond. /d. Officer Rios asked the men again
in Spanish for their identification, and two responded that they did not have any; the third man

still offered no response. Jd. After speaking to the men in the third row and the women in the
front, Officer Rios requested assistance from another officer and eventually had all five adults
exit the vehicle.’ Jd.

After Defendant and the four adult passengers departed the vehicle, Officer Rios had the
three men in the back, who were suspected of being illegal aliens, remove their shoes and had
Defendant walk to his vehicle. Govt. Ex. 3, ECF No. 47. After requesting that another officer
on the scene watch the three men and the front-seat passenger, Officer Rios approached
Defendant and questioned her outside his vehicle. /d. After a few minutes of questioning,
Officer Rios opened the door to the front seat of his vehicle and had Defendant sit inside while
he continued with his questioning. /d. Based on Defendant’s statements and the statements from
the three men who were sitting in the third row, Officer Rios contacted United States Border
Patrol (“Border Patrol”) and turned Defendant and her adult passengers over to them about an
hour after stopping Defendant. /d.; Resp. at 3. After being turned over to Border Patrol, two of
the three men allegedly admitted that they did not have proper legal documentation that would
allow them to enter, travel through, or remain in the United States; consequently, all persons
present in Defendant’s vehicle at the time of the stop were transported to Border Patrol’s Sierra
Blanca station for processing. Resp. at 3-4. Subsequently, on April 24, 2019, Defendant was
indicted for Conspiracy to Transport Aliens, in violation of 8 U.S.C. § 1324. Jd. at 4.

II. STANDARD

“It is well established that the burdens of production and persuasion generally rest upon
the movant in a suppression hearing.” United States v. de la Fuente, 548 F.2d 528, 533 (Sth Cir.
1977). However, in certain situations, the burden of persuasion shifts to the government. Jd.

For example, “[w]hen the government searches or seizes a defendant without a warrant, the

 

' Officer Rios called for assistance and had the adults exit the vehicle because of his knowledge
that the portion of I-10 where the stop occurred was a known drug and alien trafficking area and the
nervous indicators he observed from the occupants of the vehicle. Resp. at 2.

-2-
government bears the burden of proving, by a preponderance of the evidence, that the search or
seizure was constitutional.” United States v. Guerrero-Barajas, 240 F.3d 428, 432 (Sth Cir.
2001). Further, the government also bears the burden of proving that a confession obtained
during custodial interrogation is admissible. Taylor v. Alabama, 457 U.S. 687, 690 (1982); de la
Fuente, 548 F.2d at 533. However, in order to shift the burden to the government, the defendant
must first discharge his initial burden of producing some evidence, based on specific factual
allegations, sufficient to make a prima facie showing of illegality. United States v. Lyons, 31 F.
App’x 833 (Sth Cir. 2002).
III. DISCUSSION

By her Motion, Defendant seeks to exclude all physical and testimonial evidence derived
and flowing from her allegedly illegal seizure and custodial interrogation. Mot. at 3.
Defendant’s bases for her Motion are the Fourth Amendment to the United States Constitution,
Bond v. United States, 529 U.S. 334, 336 (2000) (“The Fourth Amendment provides that ‘[t]he
right of the people to be free in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated .. . .”” (quoting U.S. Const. amend. IV)); the
Fourteenth Amendment to the United States Constitution, U.S. Const. amend. XIV (“No State
shall make or enforce any law which shall... deny to any person within its jurisdiction the equal
protection of the laws.”); and the exclusionary rule, Segura v. United States, 468 US. 796, 804
(1984) (“The suppression or exclusionary rule is a judicially prescribed remedial measure [that] .
. . reaches not only primary evidence obtained as a direct result of an illegal search or seizure,
but also evidence later discovered and found to be derivative of an illegality or ‘fruit of the
poisonous tree.’” (internal citations omitted)). This case presents the Court with two

determinative questions:
1) Did Officer Rios have reasonable suspicion of a seatbelt violation when he conducted

the traffic stop?

2) Did Officer Rios administer a custodial interrogation prior to mirandizing Defendant?
The Court will address each of these questions in turn.
A. Reasonable Suspicion

Defendant argues that Officer Rios did not have reasonable suspicion to execute a traffic
stop for a seatbelt violation. Mot. at 1-3. The government counters that Officer Rios’ stop was
legal because he had reasonable suspicion supported by articulable facts that a passenger in
Defendant’s vehicle was committing a seatbelt violation. Resp. at 6. The Court holds that
Officer Rios had reasonable suspicion to make a traffic stop for a violation of Texas
Transportation Code § 545.413.

The legality of a traffic stop is analyzed under the Terry v. Ohio framework. United
States v. Lopez-Moreno, 420 F.3d 420, 430 (Sth Cir. 2005) (“Under the two-part Terry
reasonable suspicion inquiry, we ask whether the officer’s action was: (1) ‘justified at its
inception’; and (2) ‘reasonably related in scope to the circumstances which justified the
interference in the first place.’” (quoting Terry v. Ohio, 392 U.S. 1, 19-20 (1968))). “Fora
traffic stop to be justified at its inception, an officer must have an objectively reasonable
suspicion that some sort of illegal activity, such as a traffic violation, occurred, or is about to
occur, before stopping the vehicle.” /d. Reasonable suspicion is a less demanding standard than
probable cause and requires a showing considerably less than preponderance of the evidence, but
the Fourth Amendment does require at least a minimal level of objective justification for making
the stop. United States v. Jordan, 232 F.3d 447, 448 (Sth Cir. 2000). In order to find that

sufficient reasonable suspicion existed to justify a stop, ““a court must examine the ‘totality of the
circumstances’ in the situation at hand, in light of the individual officers’ own training and
experience, and should uphold the stop only if it finds that ‘the detaining officer ha[d] a
‘particularized and objective basis’ for suspecting legal wrongdoing.’” United States v. Monsivais,
848 F.3d 353, 357 (Sth Cir. 2017) (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)).

In the instant case, the government asserts that Officer Rios stopped Defendant because
he saw a passenger in her vehicle not wearing a safety belt in violation of Texas Transportation
Code § 545.413. Resp. at 6. Specifically, Officer Rios alleged that he spotted the middle-seat
passenger in the third row not wearing a seatbelt. Resp. at 1. Defendant argues that Officer Rios
could not have seen the seatbelt violation prior to the traffic stop because of the window tint on
the vehicle, the placement of the passenger in the car, and the speed at which both vehicles were
traveling. Mot. at 1-2. The dash camera and body camera footage neither confirm nor dispute
Officer Rios’ testimony that he saw a seatbelt violation. The dash camera footage does show
Officer Rios trailing the vehicle for some time, then pulling next to the vehicle, passing it, and
slowing to trail it again. See Govt. Ex. 1, ECF No. 47. This supports his testimony that he did a
drive by to confirm the seatbelt violation. While the Court acknowledges that the window tint
makes it difficult to see into the vehicle and Officer Rios did not see the multiple passengers in
the second and third rows of the vehicle, it still finds Officer Rios’ testimony on the seatbelt
violation to be credible.? Further, after the stop, Officer Rios’ body camera did confirm that the
middle-seat passenger in the third row was not wearing a seatbelt.2 See Govt. Ex. 3.

Accordingly, the Court holds that Officer Rios had reasonable suspicion to perform a traffic stop

 

2 Further, the Court finds a lack of support for the argument that Officer Rios stopped Defendant
based on her race, ethnicity, or national origin. Mot. at 2,3. Therefore, the Court finds no Fourteenth
Amendment violation.

3 While this is not proof that Officer Rios saw the seatbelt violation before stopping Defendant, it
does lend credence to his testimony, especially with the video evidence neither supporting nor
contradicting Officer Rios’ proffered reason for the stop.

-5-
for the seatbelt violation. Consequently, the Court DENIES Defendant’s Motion to Suppress
with regard to Officer Rios’ traffic stop.
B. Custodial Interrogation

Next, Defendant asserts that Officer Rios subjected her to a custodial interrogation
without first mirandizing her in violation of Miranda v. Arizona, 384 U.S. 436 (1966). Mot. at 3.
The government responds that Defendant was not under custodial interrogation prior to
Defendant being mirandized. The Court holds that Officer Rios conducted a custodial
interrogation prior to mirandizing Defendant.

“Miranda warnings must be administered prior to ‘custodial interrogation.’” United
States v. Coleman, 610 F. App’x 347, 352 (5th Cir. 2015); United States v. Bengivenga, 845 F.2d
593, 595 (5th Cir. 1988) (en banc) (quoting Miranda v. Arizona, 384 U.S. 436, 479 (1966)). “A
suspect is. . . ‘in custody’ for Miranda purposes when placed under formal arrest or when a
reasonable person in the suspect’s position would have understood the situation to constitute a
restraint on freedom of movement of the degree which the law associates with formal arrest.” Jd.
at 596. “Two discrete [inquiries] are essential to the determination: first, what were the
circumstances surrounding the interrogation; and second, given those circumstances, would a
reasonable person have felt he or she was at liberty to terminate the interrogation and leave.”
United States v. Cavazos, 668 F.3d 190, 193 (5th Cir. 2012) (quoting J.D.B. v. N. Carolina, 564
U.S. 261, 270 (2011)). A determination of whether a defendant is “in custody” for Miranda
purposes depends on the “totality of circumstances.” Jd. Some important factors include: (1) the
length of the questioning; (2) the location of the questioning; (3) the accusatory, or non-
accusatory, nature of the questioning; (4) the amount of restraint on the individual’s physical

movement; and (5) statements made by officers regarding the individual’s freedom to move or
leave. United States v. Wright, 777 F.3d 769, 775 (Sth Cir. 2015). Custody for Miranda
purposes requires a greater restraint on freedom than seizure under the Fourth Amendment.
Bengivenga, 845 F.2d at 598. It is well-established that ordinary traffic stops do not place a
person “in custody” for purposes of Miranda. Berkemer v. McCarty, 468 U.S. 420, 43 7-39
(1984) (finding the brevity, spontaneity, and public nature of normal traffic stops, and the small
number of officers involved, renders the stops non-custodial).

In this case, it was not an ordinary traffic stop. Officer Rios conceded that within the first
minute of the stop he had confirmed the seatbelt violation, which concluded that investigation.
However, Officer Rios still held Defendant for over an hour, ordered her out of the vehicle, took
her into his vehicle, and questioned her. Resp. at 2; Govt. Ex. 3. Further, Officer Rios ordered
the three passengers in the third row out of the vehicle and made them remove their shoes while
they waited for Border Patrol. Govt. Ex. 3. With regard to Defendant, Officer Rios questioned
her at length in his vehicle, used accusatory and aggressive questioning, and gave her no
indication that she was free to leave. /d. Officer Rios’ aggressive and hostile questioning aimed
at eliciting incriminating responses from Defendant undoubtedly qualified as an interrogation
under Miranda.’ See United States v. Arellano-Banuelos, 912 F.3d 862, 866 (Sth Cir. 2019)
(“As the Supreme Court has explained, ‘the term ‘interrogation’ under Miranda refers not only
to express questioning, but also to any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably likely to

 

4 Officer Rios made statements such as: “There’s good people, and there’s people that are
criminals. Alright? My job is to find criminals . . . My job is to find people who are breaking the law,
can see you right now, and I can tell you that you are lying to me. But at the same time, I can tell you are
a good person . . . Start telling me the truth to be a good person or . . . you can start to lie and be on the
criminal side,” and “I’m going to ask you one more time and one time only . . . I know exactly what is
going on, but I need you to tell me.” Govt. Ex. 3. Officer Rios further asked questions aimed at eliciting
incriminating information, including whether Defendant knowingly transported illegal aliens, and accused
Defendant of being dishonest after certain responses to his questions. Id.

9 “J

-7-
elicit an incriminating response from the suspect.’” (quoting Rhode Island v. Innis, 446 U.S. 291,
301 (1980))). Further, Defendant was “in custody” for purposes of Miranda because she
submitted to Officer Rios’ authority and a reasonable person would not feel that she was free to
leave.’ See McLin v. Ard, 866 F.3d 682, 691 (5th Cir. 2017) (“A seizure occurs ‘only if, in view
of all of the circumstances surrounding the incident, a reasonable person would have believed
that [they were] not free to leave.” . .. Physical force is not required to effect a seizure; however,
absent physical force, ‘submission to the assertion of authority’ is necessary.” (quoting Michigan
v. Chesternut, 486 U.S. 567, 573 (1988) & California v. Hodari D., 499 U.S. 621, 626 (1991))).
Accordingly, since Officer Rios conducted a custodial interrogation before mirandizing
Defendant, all of Defendant’s pre-Miranda statements must be suppressed.°

Further, the Court must also consider whether to suppress Defendant’s post-Miranda
statements. The Court’s first inquiry is whether Officer Rios used a deliberate two-step strategy
to circumvent Miranda. See United States v. Courtney, 463 F.3d 333, 338 (5th Cir. 2006) (“[I]f
the district court determined that Courtney’s first two statements were obtained in violation of
Miranda, the next inquiry would have been whether a deliberate two-step strategy was used.”).
The Court finds that Officer Rios did use a deliberate two-step strategy to circumvent Miranda.
Officer Rios took Defendant into custody and then intentionally used accusatory and coercive

questioning aimed at eliciting incriminating information before mirandizing Defendant. After

 

> Officer Rios pulled Defendant over using his emergency lights. Govt. Ex. 1; Resp. at 2. He
ordered Defendant out of her vehicle and began questioning her in an accusatory manner. Govt. Ex. 3.
He then had her sit in the front seat of his vehicle while he continued with his questioning. Jd. He also
gave her no indication that she was free to go and held her for over 30 minutes, most of which were spent
in his vehicle, before mirandizing her. /d. The five factors discussed in United States v. Wright all
support a finding that Defendant was in custody for purposes of Miranda. See 777 F.3d at 775.

6 The government did not argue that Officer Rios had probable cause to take Defendant into
custody. Even Officer Rios acknowledged to another officer in the body camera footage that he lacked
probable cause to arrest Defendant on state charges because he had no evidence to prove the concealment
element of the Texas offense. Govt. Ex. 3.
Officer Rios mirandized Defendant, he attempted to have her acknowledge her pre-Miranda
statements while also seeking the evidence needed to prove the final element for the state-law
charge. Cf United States v. Hernandez, 200 F. App’x 283, 287 (Sth Cir. 2006) (“The officer
‘confronted’ Seibert with the statements that she made prior to being given Miranda warnings
and ‘pushed her to acknowledge them’ when she tried to retreat from her earlier incriminating
statements after being given Miranda.” (discussing Missouri v. Seibert, 542 U.S. 600 (2004)).
The Court’s next inquiry is whether Officer Rios took curative measures before seeking
any postwarning statements. See Seibert, 542 U.S. at 622 (Kennedy, J., concurring in judgment)
(“If the deliberate two-step strategy has been used, postwarning statements that are related to the
substance of prewarning statements must be excluded unless curative measures are taken before
the postwarning statement is made.”); Courtney, 463 F.3d at 338 (announcing Justice Kennedy’s
concurrence as the holding from Seibert that the Fifth Circuit would follow). Justice Kennedy
stated in his explanation of the “curative measures” element:
Curative measures should be designed to ensure that a reasonable person in the
suspect’s situation would understand the import and effect of the Miranda
warning and of the Miranda waiver. For example, a substantial break in time and
circumstances between the prewarning statement and the Miranda warning may
suffice in most circumstances, as it allows the accused to distinguish the two
contexts and appreciate that the interrogation has taken a new turn. Alternatively,
an additional warning that explains the likely inadmissibility of the prewarning
custodial statement may be sufficient.
Seibert, 542 U.S. at 622 (internal citations omitted). Officer Rios failed to take the sort of
curative measures described by Justice Kennedy. There was no substantial break in time
~ between the prewarning statements and the Miranda warning. There were no changes in the

context of the interrogation to allow Defendant to appreciate that it had taken a new turn.

Furthermore, Officer Rios did not give Defendant an additional warning explaining the likely
inadmissibility of the prewarning statements. Consequently, the Court must suppress all of
Defendant’s postwarning statements to Officer Rios.

As a final matter, the Court considers whether to suppress Officer Rios’ report to Border
Patrol and Border Patrol’s report using the information gleaned from Officer Rios. Consistent
with the Court’s findings and holdings on Miranda, Officer Rios’ report must be suppressed
because it is tainted by the suppressed statements made by Defendant. See Segura, supra, 468
U.S. at 804 (“The suppression or exclusionary rule is a judicially prescribed remedial measure
[that] . . . reaches not only primary evidence obtained as a direct result of an illegal search or
seizure, but also evidence later discovered and found to be derivative of an illegality or ‘fruit of
the poisonous tree.”” (internal citations omitted)). Further, Border Patrol’s report based on the
information provided by Officer Rios must also be suppressed for the same reasons. See United
States v. Otero, 176 F.3d 479 (Sth Cir. 1999) (“A federal agent may not prosecute a defendant by
using evidence obtained by state officers in violation of the federal Constitution.”). Accordingly,
Defendant’s Motion to Suppress is GRANTED with regard to the violation of Defendant’s
Miranda rights.

IV. CONCLUSION
Accordingly, IT IS ORDERED that Defendant Gabriela Alicia Perez’ “Motion to
Suppress Evidence” (ECF No. 38) is GRANTED IN PART AND DENIED IN PART. The

Motion is DENIED with respect to Officer Rios’ traffic stop of Defendant’s vehicle. The
Motion is GRANTED with respect to the violation of Defendant’s Miranda rights. The Court
hereby SUPPRESSES Defendant’s prewarning and postwarning statements to Officer Rios and
the documents created by Officer Rios and Border Patrol using information from those

statements.

-10-
So ORDERED and SIGNED this ( day of June 2019.

DAVID C. GUADERRAMA
UNITED STATES DISTRICT JUDGE

 

-11-
